HOFFMAN. District Judge.
The claimant in this ease derives his title by deed from Joel P. Dedmond, the original grantee. The grant issued to Dedmond by Governor Mich-eltorena on the twenty-fourth of December, 1844. is duly proved, and the expediente containing the petition, diseño and other usual documents, is found in the archives. With regard to the performance of the conditions there is some discrepancy in the testimony. But the witness O’Brien is shown not to have been in the country at the time he swears that no house existed, and his character Yvould seem to be such as to entitle bis testimony, even if uncontradicted, to but little weight. But the testimony of Buzsell, Wyman and Leahey, witnesses to whom Hicks, who was sworn on behalf of the United States, expressly refers as best acquainted with the facts, shows beyond all reasonable doubt that a house was built and a portion of the land cultivated as required by the conditions; and the rancho seems to have been in the possession of Dedmond and his grantees Sinclair and Grimes, up to tlie present time. The location of the land is said by the commissioners to have been established with sufficient, though not with great, precision. In the grant it is described as bounded on the west by the place belonging to Señor Grimes, on the south by the American river, on the east by the foot of the Sierra Nevada, and on the north by vacant lands, being in extent from east to west three leagues, and from north to south one-league and a half. The claimant has put in evidence the expediente in the case of E. Grimes, whose land El Paso is one of the boundaries of the rancho now claimed. It appears by this expediente that the location and boundaries of El Paso are defined with unusual precision, a point of beginning being distinctly stated, and the courses and distances of all the lines given. There would seem, therefore, with the boundary line which separates El Paso from the Rancho of San Juan now claimed, accurately established, with the American river and the foot of the Sierra as the limits on the south and east, and the extent of the land from north to south and from east to west expressly stated, to be no difficulty in locating this with all the accuracy necessary. This claim was confirmed by the board. No new testimony has been taken in this court, nor has any argument been offered or suggestion made to the court of any reason for reversing the decision of the commissioners. I think that a decree confirming the claim should be entered.